Exhibit 10.3

Retention Agreement

This Retention Agreement (“Agreement”) is entered into by and between Belk, Inc.
for and on behalf of itself and its subsidiaries (“Belk”), and Adam Orvos. In
consideration of the mutual promises set forth below, the parties hereby agree
as follows:

1) Preamble. You have been offered this Agreement on the basis of your position
with Belk, and the need for you to contribute to the planning and strategy
around the potential for a Change in Control (“CIC”). The Agreement will be
effective upon execution by both parties.

2) Eligibility for Retention Bonus. In consideration of your continued
employment with Belk through each of the pay dates in this paragraph and
conditioned on your satisfaction of the terms set forth in this Agreement, you
will receive a retention bonus whether or not there is a transaction. The bonus
will be paid in two installments on June 12, 2015 and on February 19, 2016. If
we proceed to signing an agreement which contemplates a CIC you will be eligible
to receive an additional amount on February 19, 2016. The bonus amounts are set
forth in the letter accompanying this Agreement.

You will not be eligible to receive the retention bonus payments if you are not
continuously employed by Belk through the date of each payment. However, in the
event you are unable to work due to a disability or are terminated as an express
condition of a CIC, Belk will pay you the retention bonus payments as if you had
remained employed. Disability shall, for the purpose of this Agreement, mean you
are no longer able even with reasonable accommodation to perform the essential
functions of your job as a result of a physical or mental impairment as
determined by Belk in its sole discretion.

 

1



--------------------------------------------------------------------------------

3) Stock-Based Compensation. You hold certain outstanding stock-based
compensation awards, granted pursuant to the Belk, Inc. 2010 Incentive Stock
Plan, some of which may be impacted by a CIC of Belk. Your target FY 2016 LTIP
award will be doubled. The payment terms of these equity awards, with and
without a CIC, are described in the following table:

 

Award

   Month
Granted (To
Be Granted)    Change in Control Occurs   

No Change in Control Occurs

      Date Settled   Determination of
Earned Award
Value   

Date Settled

   Determination
of Earned
Award Value

2014 SIP (Outstanding)

   March, 2013    Immediately
following close   Deemed earned
at target    50% April 2016 / 50% April 2017    Actual
Performance

2014 LTIP (Outstanding)

   March, 2013    Remaining 50%
April 2015   As already
determined    Remaining 50% April 2015    As already
determined

2015 LTIP (Outstanding)

   March, 2014    Immediately
following close   Actual
Performance    50% April 2015 / 50% April 2016    Actual
Performance

2016 LTIP (To Be Granted at 2X Target)

   March, 2015    Immediately
following close   Deemed earned
at target, and at
two times
normal target
award    50% April 2016 / 50% April 2017    Actual
Performance

4) Confidentiality. In exchange for the benefits described in this Agreement,
you agree not to disclose the terms and conditions set forth in this Agreement
and the potential for a CIC. Furthermore, you hereby acknowledge and agree that
the potential for a CIC and all matters regarding it constitute sensitive
confidential management information, which belongs solely to Belk. If you breach
the foregoing confidentiality obligations, you shall not be entitled to the
payments described in this Agreement. Further, you acknowledge that Belk shall
be entitled to injunctive and equitable relief for any such breach.

You are also reminded of the general obligations of confidentiality you owe to
Belk under policies and agreements to which you may be subject as an employee of
Belk, including, without limitation, the confidentiality provisions set forth in
the Belk Associate Handbook and Belk Acceptable Business Practices.

5) Miscellaneous Provisions.

a. Income and Employment Taxes. All payments and benefits under this Agreement,
whether paid in cash, or shares of Belk stock, are subject to any applicable
employment, withholding or similar tax or deduction. This Agreement is intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or an exemption to Section 409A (including the short-term deferral
exemption) and shall be interpreted accordingly. Belk makes no assurances with
respect to the tax treatment of any payments or benefits payable under this
Agreement, including without limitation under the Code, other federal laws, or
state or local tax laws.

b. Entire Agreement. Except as otherwise specifically set forth herein, this
Agreement sets forth all terms with respect to the subject matter hereof, and
supersedes any and all prior agreements or understandings regarding the subject
matter hereof, applicable to you; provided however, that this Agreement will not
supersede any rights you may have to accrued, vested benefits under any
tax-qualified or non-qualified employee benefit plan or vested long-term
incentive awards which shall be governed by, and held or exercisable, if at all,
in accordance with the respective plans and award agreements pursuant to which
they were granted.

 

2



--------------------------------------------------------------------------------

c. Amendments and Waivers. This Agreement may only be amended, and provisions
hereof may only be waived, by a written agreement signed by both parties (or
their successors or assigns) hereto. The failure of a party to insist upon
strict adherence to any provision of this Agreement on any occasion shall not be
considered a waiver thereof or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

d. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of your heirs and representatives, as well as to the assigns and
successors of Belk. Neither this Agreement nor any rights or obligations
hereunder, however, shall be assignable by you.

e. Enforceability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. If any portion of this
Agreement shall be declared illegal to any extent or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
declared illegal or unenforceable, shall not be affected thereby, and each
portion or provision hereof shall be valid and enforceable to the fullest extent
permitted by law.

f. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of the terms contained
herein.

g. Governing Law. This Agreement shall be construed and governed by the laws of
the State of North Carolina, without regard to principles of conflicts of law.

h. General and Unsecured Creditor. Your rights to benefits under this Agreement
are those of a general and unsecured creditor of Belk.

i. Interpretation and Administration. This Agreement shall be administered by
Belk’s Chief People Officer acting in his or her absolute discretion, shall have
the right to interpret this Agreement and take such other actions in its
administration and operation as the Chief People Officer deems equitable under
the circumstances, which shall be binding on Belk, you and any other person
affected by such actions.

j. No Right to Continued Employment. Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and shall not
create a right for you to be retained in Belk’s employ.

 

3



--------------------------------------------------------------------------------

If you understand and agree with the terms and conditions of this Agreement,
please sign two copies hereof, retain one for your records, and return one
signed copy to Lilicia Bailey, EVP and Chief People Officer at Belk.

Belk, Inc. by:

 

    /s/ Lilicia Bailey

Title: Executive Vice President, Chief People Officer

Accepted and Agreed to by:

    /s/ Adam M. Orvos

 

4